UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-2136



YETERFWORK TESFA SIMRET,

                                                          Petitioner,

          versus


JOHN ASHCROFT, Attorney General,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A78-578-364)


Submitted:   September 22, 2003           Decided:   October 10, 2003


Before WIDENER and WILLIAMS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


E. Dennis Muchnicki, Oscar A. Budde, Dublin, Ohio, for Petitioner.
Robert D. McCallum, Jr., Assistant Attorney General, Jeffrey J.
Bernstein, Carl H. McIntyre, Jr., Senior Litigation Counsel, Office
of Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Yeterfwork Tesfa Simret, a native and citizen of Ethiopia,

petitions for review of an order of the Board of Immigration

Appeals affirming an immigration judge’s ruling and denying relief

on her application for asylum and withholding of removal.   We find

that substantial evidence supports the Board’s conclusion that

Simret failed to establish past persecution or a well-founded fear

of future persecution as necessary to qualify for relief from

deportation.   See 8 U.S.C. § 1252(b)(4)(D) (2000); INS v. Elias-

Zacarias, 502 U.S. 478, 481 (1992); Huaman-Cornelio v. Board of

Immigration Appeals, 979 F.2d 995, 999 (4th Cir. 1992).

     Accordingly, we deny the petition for review.     We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                   PETITION DENIED




                                2